20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 1 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 2 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 3 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 4 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 5 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 6 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 7 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 8 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 9 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 10 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 11 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 12 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 13 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 14 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 15 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 16 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 17 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 18 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 19 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 20 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 21 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 22 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 23 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 24 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 25 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 26 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 27 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 28 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 29 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 30 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 31 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 32 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 33 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 34 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 35 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 36 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 37 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 38 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 39 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 40 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 41 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 42 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 43 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 44 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 45 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 46 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 47 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 48 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 49 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 50 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 51 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 52 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 53 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 54 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 55 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 56 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 57 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 58 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 59 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 60 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 61 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 62 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 63 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 64 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 65 of 66
20-30523-maw   Doc 1   FILED 02/27/20   ENTERED 02/27/20 11:04:55   Page 66 of 66
